DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alizadeh et al. (US PUB: 2019/0015008 A1).
 	As to claim 1, Alizadeh discloses an electromyography sensor for a wearable device (i.e. as seen in figures 8-9 embodiment Alizadeh uses the electromyography sensor 11 of figure 8 for a wearable device on the user’s body seen in figure 9) (see Fig. 8-9, [0070-0072])  comprising: 
 	a flexible substrate comprising an elongated portion and an electrode portion (i.e. the element 11 is shown to have a flexible substrate having elongated portion and an electrode portion as seen in figure 8) (see Fig. 1, 7-8, [0061]); 
 	at least two electrodes disposed at a surface of the electrode portion of the flexible substrate (i.e. the electrode 25 is seen in a plurality of configurations as appeared in figure 7-8 embodiments) (see Fig. 1, 7-8, [0061-0070]); and 
 	leads extending from the at least two electrodes through the elongated portion of the flexible substrate (i.e. as seen in figure 8 the lead 66 is seen to pass though the elongated portion of the flexible electrodes) (see Fig. 8, [0070-0072]).
 	As to claim 4, Alizadeh teaches the electromyography sensor of Claim 1 wherein the at least two electrodes are dry, passive electrodes (i.e. as seen in figure 8 the electrode 25 are passive design to detect user electrical activities) (see Fig. 8, [0064]).
 	As to claim 5, Alizadeh teaches the electromyography sensor of Claim 1 wherein each of the at least two electrodes comprises a flexible metal layer, the flexible substrate and the flexible metal layers configured to conform to a skin surface (i.e. as seen in figure 8 the electrodes are conductive metallic leads layers able to record electrical activity from the patient which are also conforming to the skin surface) (see Fig. 8-9, [0064]).
 	As to claim 6, Alizadeh teaches the electromyography sensor of Claim 1 wherein the at least two electrodes are disposed at a relative center-to-center distance in the range of about 1 cm to about 4 cm (i.e. as seen in figure 8 the user’s finger is compared to the size of the electrode are 25 which means that the distance of the electrode relative center-to-center would be in the range of 1 CM to 4 CM as the human finger is in that range of sizes which can be seen in the diagram as the diameter of the user figure with respect to the multiple electrodes on the device 11) (see Fig. 8, [0064-0071]).
 	As to claim 7, Alizadeh teaches the electromyography sensor of Claim 1 wherein the at least two electrodes are disposed at a relative center-to-center distance in the range of about 1.5 cm to about 2 cm (i.e. as seen in figure 8 the user’s finger is compared to the size of the electrode are 25 which means that the distance of the electrode relative center-to-center would be in the range of 1.5 CM to 2 CM as the human finger is in that range of sizes which can be seen in the diagram as the diameter of the user figure with respect to the multiple electrodes on the device 11) (see Fig. 8, [0064-0071]).
 	As to claim 8, Alizadeh teaches the electromyography sensor of Claim 1 wherein a diameter of each the at least two electrodes is in the range of about 0.5 cm to about 1.5 cm (i.e. as seen in figure 8 the user’s finger is compared to the size of the electrode are 25 which means that the distance of the electrode relative center-to-center would be in the range of 0.5 CM to 1.5 CM as the human finger is in that range of sizes which can be seen in the diagram as the diameter of the user figure with respect to the multiple electrodes on the device 11) (see Fig. 8, [0064-0071]).
	As to claim 9, Alizadeh teaches the electromyography sensor of Claim 1 wherein the substrate is non-woven (i.e. as seen in figures 7-9 the flexible substrate is a non-woven polyimide type) (see Fig. 7-9, [0061]) .
	As to claim 10, Alizadeh teaches the electromyography sensor of Claim 1 wherein the substrate comprises a flexible polymer (i.e. the substrate is said to be of polyimide structure) (see Fig. 1, [0061]).
	As to claim 11, Alizadeh teaches the electromyography sensor of Claim 1 wherein the substrate comprises polyimide (i.e. the substrate is said to be of polyimide structure) (see Fig. 1, [0061]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alizadeh in view of Rogers et al. (US PUB: 2018/0165566 A1).

 	As to claim 2, Alizadeh teaches the electromyography sensor of Claim 1, but do not teach wherein a thickness of the electrode portion of the flexible substrate and the at least two electrodes is in the range of about 50 micrometer to about 500 micrometer (i.e. Alizadeh is silent with respect to the dimension of the thickness of the electrode portion of the flexible substrate).
 	Rodgers teaches a thickness of the electrode portion of the flexible substrate and the at least two electrodes is in the range of about 50 micrometer to about 500 micrometer (i.e. Rodgers teaches the flexible electrode element of figure 1 embodiment which can be of thickness of 0.0005 mm to 5mm) (see Rodgers Fig. 1, [0015]).
 	Since Both Alizadeh and Rodgers teaches an electromyography type of sensor embedded on the user’s skin surface they are analogous as having the same field of endeavor.
 	Therefore, it would have been obvious at the time of the filing of the current application for an artisan to have used the miniaturization design of the Rodger’s prosthetic-based sensing design to further enhance the capacity of Alizadeh to sense signal in a more flexible configurations (see Rodgers [0014-0016]).
	As to claim 3, Rodgers teaches the electromyography sensor of Claim 1 wherein a thickness of the electrode portion of the flexible substrate and the at least two electrodes is in the range of about 50 micrometer to about 120 micrometer (i.e. Rodgers teaches the flexible electrode element of figure 1 embodiment which can be of thickness of 0.0005 mm to 5mm) (see Rodgers Fig. 1, [0015]).
	As to claim 12, Rodgers teaches a liner for a prosthetic socket comprising an electromyography sensor according to Claim 1 (i.e. Rodgers teaches the conformal mounting to the device of figure 1 in the prosthetic attachment is a socket-based deployment which applied the sensors on the tissue mounting systems, also Rodgers shows that the sensor can form a false nail type deployment as an example) (see Fig. 1-2, [0014], [0122-0124]).
	As to claim 13, Rodgers teaches the liner of Claim 12 wherein the electromyography sensor is adhered to an inner surface of the liner (i.e. Rodger also teaches the sensors being able to be adhered as a liner tape structure of figure 2 embodiment) (see Fig. 1-2, [0014-0015], [0122]).
	As to claim 14, Rodgers teaches the liner of Claim 12 wherein an inner surface of the liner comprises a recess configured to receive the electrode portion of the electromyography sensor (i.e. as seen in figure 2 the recess design of Rodgers shows that the inner surface of the liner receives the electrode portion of the electromyography sensor) (see Fig. 2, [0122-0124]).
	As to claim 15, Rodgers teaches the liner of Claim 12, wherein at least one of the electromyography sensor and the liner comprises a fastener configured to fasten the electromyography sensor to an inner surface of the liner (i.e. as seen in figure 2 the structure of Rodgers can deploy an adhesive type as the fastener to faster the electromyography sensor to the inner surface of the liner) (see Fig. 2, [0122-0124]).
	As to claim 16, Alizadeh and Rodgers teaches the liner of Claim 15, wherein the flexible substrate of the electromyography sensor comprises a plurality of holes configured to receive complimentary projections disposed within the inner surface of the liner (i.e. the both Alizadeh and Rodgers shows the design the sensing system having holes and empty areas for receiving projections of different devices) (see Rodgers Fig. 2, [0122]).
	As to claim 17, Alizadeh and Rodgers teaches the liner of Claim 12, wherein the elongated portion of the electromyography sensor is disposed between an inner layer and an outer layer of the liner, the elongated portion comprising a serpentine or corrugated shape configured to extend upon stretching of the liner (i.e. Rodgers teaches the micro-electronic device of figure 2 which show pine connection of the layered electrode as well as liners being a connection and disposed between the inner and outer layer of the liner) (see Fig. 1-2, [0014], [0122-0124]).
	As to claim 18, Alizadeh and Rodgers teaches the liner of Claim 12, wherein the elongated portion of the electromyography sensor is disposed to extend over a proximal end of the liner(i.e. Rodgers teaches the micro-electronic device of figure 2 which show pine connection of the layered electrode as well as liners being a connection at a distal end of the liner) (see Fig. 1-2, [0014], [0122-0124]).
	As to claim 19, Alizadeh and Rodgers teaches the liner of Claim 12, wherein the elongated portion of the electromyography sensor is disposed to extend to a pin connection at a distal end of the liner to make electrical connection with a prosthetic device (i.e. Rodgers teaches the micro-electronic device of figure 2 which show pine connection of the layered electrode as well as liners being a connection at a distal end of the liner) (see Fig. 1-2, [0014], [0122-0124]).
	As to claim 20, Alizadeh and Rodgers teaches the liner of Claim 12, wherein the elongated portion of the electromyography sensor further comprises a connector configured to engage with a portable electromyography device in communication with a prosthetic device (i.e. Rodgers teaches the conformal mounting to the device of figure 1 in the prosthetic attachment is a socket-based deployment which applied the sensors on the tissue mounting systems, also Rodgers shows that the sensor can form a false nail type deployment as an example) (see Fig. 1-2, [0014], [0122-0124]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bailey et al. (US Pub: 2015/0234426 A1) is cited to teach another type of flexible wearable electronic sensor in the figures 1-2 embodiments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        November 19, 2022